Citation Nr: 1620849	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  13-21 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than July 6, 2011 for the grant of service connection for bilateral hearing loss (BLHL).

2.  Entitlement to an initial compensable rating for BLHL.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran & Spouse


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1969, including service in the Republic of Vietnam.  He received the Purple Heart Medal, among other decorations.

The issues before the Board of Veterans' Appeals (Board) come from the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).  A February 2012 rating decision granted, in pertinent part, entitlement to service connection for BLHL.  The RO established an initial noncompensable rating, effective July 6, 2011.  

The Veteran testified before the undersigned at a February 2016 hearing at the RO.  A hearing transcript has been associated with the claims file.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for entitlement to a total disability rating based on individual unemployability (TDIU) is part of an appeal for a higher rating claim when such claim is raised by the record.  Here, the Board notes that during the February 2016 hearing, the Veteran reported that he was only working four hours per week and asserted his hearing loss had impacted his current work and previous full time employment.  As such, the record raises the issue of entitlement to TDIU.

The issue of entitlement to a rating in excess of 10 percent disabling for the Veteran's service-connected tinnitus, to include on extrachedular basis, has been raised by the record during the Veteran's February 2016 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See February 2016 Board hearing transcript ("audiologist told me...the tinnitus was worse, but she didn't think that would make any difference far as...an increase is concerned.") Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to an initial compensable rating for BLHL and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

No communication received prior to July 6, 2011 may be interpreted as a claim for entitlement to service connection for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for an earlier effective date than July 6, 2011, for the grant of service connection for bilateral hearing loss, have not been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5103A, 5107, 5110, 5126, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.157, 3.159, 3.326(a), 3.400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Where the underlying claim for service connection has been granted and there is disagreement regarding a downstream issue, such as effective date of service connection, the claim as it arose in its initial context has been substantiated and there is no need to provide additional VCAA notice concerning the downstream issue.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) concerning the downstream issue if the disagreement is not resolved. 

The Veteran received an SOC in June 2013 citing the applicable statutes and regulations governing the assignment of an effective date for service connection and discussing the reasons and bases for not assigning an earlier effective date in this case.

The duty to assist has also been satisfied.  The RO obtained service treatment records and post-service medical records.  Virtual VA and VBMS records have also been reviewed.

As noted above, the Veteran was afforded a hearing before the undersigned in February 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the February 2016 hearing, the VLJ fully explained the issues involved.  Also, the VLJ suggested submission of evidence which had not yet been provided.  A review of the record reveals no assertion by the Veteran or his representative that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran demonstrated actual knowledge of the elements and evidence necessary to substantiate the claim, as evident in his testimony.  As such, VA complied with the duties set forth in Bryant and that the Board can adjudicate the claim based on the current record. 

Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  Moreover, neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claims.

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Earlier Effective Date

The Veteran asserts the effective date of service connection should be retroactive to the time he was in Vietnam, prior to his discharge examination of August 1969, which identified mild hearing loss.  See February 2016 Board hearing transcript ("maybe it's not a realistic thing that it's going to be retroactive back to 1968...but that's when it happened...in Vietnam.")

Applicable Laws

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if the claim is received within 1 year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2). 

For VA compensation purposes, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

VA must look to all communications from a claimant that may be interpreted as an application or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). 


Facts & Analysis

In a July 6, 2011 VA Form 21-5126, the Veteran raised a new claim for entitlement to service connection for BLHL.  The RO subsequently adjudicated the matter in a February 2012 rating decision that granted service connection and assigned an effective date of July 6, 2011.  

In the present case, the Veteran separated from active duty in August 1969.  He did not raise a claim for entitlement to service connection for an audiological disorder within a year from discharge.  At a November 2013 DRO hearing he was asked, "Did you file...a claim for hearing loss earlier than 2011." He responded "No."  Because the Veteran did not apply for service connection for an audiological disorder within one year of separation from service, an effective date back to the day following discharge is not legally possible.  

The Board has considered whether any evidence of record prior to July 2011could serve as an informal claim, in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought. 38 C.F.R. § 3.155 (2014). 

The Board has reviewed the evidence to determine whether any communication submitted by the Veteran indicates an attempt to apply for service connection for an audiological disorder.  Unfortunately, there is no evidence of record that indicates an attempt to apply for service connection for this issue prior to July 2011, nor does the Veteran assert such an argument as stated during his February 2016 and November 2013 hearings. 

While the Board is cognizant of the Veteran's arguments that he had hearing loss that began in service; this argument goes to the question of when entitlement to service-connection may have arisen.  Because the date of claim was later, the law and regulation require the date of claim to be the effective date of the grant. 

In sum, the effective date of July 6, 2011 is correct and there is no basis for an award of service connection for this disability prior to this date.  As the law and not the evidence is dispositive, the claim must be denied as a matter of law and the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an effective date earlier than July 6, 2011 for the grant of entitlement to service connection for bilateral hearing loss is denied.


REMAND

The Veteran last was afforded a VA examination for BLHL in December 2013.  At his hearing the Veteran has asserted that his disability has worsened since the last examination.  As there is evidence of a changes in the Veteran's condition, he is entitled to a new audiological examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

The TDIU issue is inextricably intertwined with the initial rating.  In additional an opinion is warranted as to the impact of the service connected disabilities on his ability to be employed. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete a formal application for TDIU.
 
2.  Ask the Veteran to report all VA and non-VA treatment for hearing loss and authorize VA to obtain records of non-VA treatment and any records that would show the impact of his service connected disabilities on his ability to work.  

Take the necessary steps to obtain identified treatment records.  If the AOJ cannot obtain records identified by the Veteran, notify him of the unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  Afford the Veteran a VA examination to determine the current severity of his BLHL.  The examiner should identify and describe the effects of the disability on daily life.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The functional impairment attributable to BLHL should be set forth.

4.  Obtain an opinion as to the combined effects of the service connected disabilities (diabetes, diabetic nephropathy, tinnitus, peripheral neuropathy, hearing loss and prostate cancer residuals) on his ability to be employed in jobs consistent with his education and experience. 

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then the case should be returned to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


